Citation Nr: 0202143	
Decision Date: 03/06/02    Archive Date: 03/15/02

DOCKET NO.  99-16 663	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for residuals of a lumbar 
spine injury.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Bonnie A. Yoon, Associate Counsel







INTRODUCTION

The veteran served on active duty from December 1954 to 
October 1958.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an April 1999 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, which denied the benefit sought on appeal.

In November 2000, the Board remanded the present appeal to 
the RO in order to ensure that the duty to assist the veteran 
as required by the Veterans Claims Assistance Act of 2000 
(VCAA) had been met.


FINDINGS OF FACT

Residuals of a lumbar spine injury are not causally or 
etiologically related to service.


CONCLUSION OF LAW

Residual disability of a lumbar spine injury were not 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1110, 1131, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 
3.102, 3.303 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset of this decision, the Board finds that VA has 
met its duty to assist the veteran in the development of his 
claims for entitlement to service connection as well as its 
duty to notify the veteran of any information and evidence 
needed to substantiate and complete these claims under the 
Veterans Claims Assistance Act of 2000, 66 Fed. Reg. 45,620 
(Aug. 19, 2001) (to be codified as amended at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a)).  By virtue of the 
Statement of the Case and Supplemental Statement of the Case 
issued during the pendency of the appeal, the veteran and his 
representative were given notice of the information, medical 
evidence, or lay evidence necessary to substantiate the 
veteran's claims.  Additionally, the RO in a January 2001 
letter, requested the veteran provide additional information 
regarding any treatment for a back disability while in 
service and since his discharge in 1958.  The veteran 
responded in December 2001 by stating that he had no 
additional evidence to furnish and requested expedited 
submission of his appeal to the Board.  The veteran was also 
given the opportunity to appear and testify before an RO 
Hearing Officer and/or a member of the Board to advance any 
and all arguments in favor of his claims, but declined to do 
so.

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  When 
a veteran seeks service connection for a disability, due 
consideration shall be given to the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by service records, the official history of each 
organization in which the veteran served, the veteran's 
military records, and all pertinent medical and lay evidence.  
See 38 U.S.C.A. § 1154; 38 C.F.R. § 3.303(a).  The mere fact 
of an in-service injury is not enough; there must be evidence 
of a chronic disability resulting from that injury.  If there 
is no evidence of a chronic condition during service, or an 
applicable presumptive period, then a showing of continuity 
of symptomatology after service is required to support the 
claim.  See 38 C.F.R. § 3.303(b).  Evidence of a chronic 
condition must be medical, unless it relates to a condition 
to which lay observation is competent.  See Savage v. Gober, 
10 Vet. App. 488, 495-498 (1997).  If service connection is 
to be established by continuity of symptomatology, there must 
be medical evidence that relates a current condition to that 
symptomatology.  Id.

It is the policy of VA to administer the law under a broad 
interpretation, consistent, however, with the facts shown in 
every case.  When, after careful consideration of all 
procurable and assembled data, a reasonable doubt arises 
regarding service origin, the degree of disability, or any 
other point, such doubt will be resolved in favor of the 
claimant.  By reasonable doubt is meant one that exists 
because of an approximate balance of positive and negative 
evidence which does not satisfactorily prove or disprove the 
claim.  It is a substantial doubt and one within the range of 
probability as distinguished from pure speculation or remote 
possibility.  See 38 C.F.R. § 3.102.

Service medical records show no findings of an injury or 
treatment of an injury to the lumbar spine while in service.  

Following the Board's November 2000 remand, the RO sent the 
veteran a letter dated January 2001 which requested the names 
and addresses of medical care providers which had treated the 
veteran for his back disability since his discharge in 1958.  
The veteran had also previously provided conflicting 
information with regard to treatment he had received while in 
service.  The RO's letter also requested that the veteran 
clarify when and where he was treated for his back condition 
while in service.  The veteran responded in December 2001 by 
submitting a VA Form 21-4138 (Statement in Support of Claim), 
which requested expedited submission of his appeal to the 
Board and stated that he had no additional information to 
furnish with regard to his appeal.

Given the background as outlined above, the Board finds no 
evidence of an in-service back injury.  The veteran's service 
medical records do not include any report of an accident and 
are void of complaints of lumbar spine injury during active 
duty service.  Additionally, there is no medical opinion of 
record attributing the veteran's current complaints of back 
pain to his active duty service performed in the 1950's.  
Without evidence of an in-service incurrence or aggravation 
of a back injury, service connection is not warranted.

The Board does acknowledge that the veteran has not been 
afforded a VA examination with this claim.  However, the 
Board finds that a VA examination to provide a nexus opinion 
is not necessary in this case.  A VA examination is necessary 
only when the record contains competent evidence of a current 
disability and some evidence that the current disability may 
be associated with military service.  See 38 U.S.C.A. 
§§ 5103, 5103A (West Supp. 2001); 66 Fed. Reg. 45,630-32 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. § 
3.159).  Without any evidence of in-service incurrence or 
aggravation, a nexus opinion from a VA examination would 
amount to merely pure speculation or remote possibility.  38 
C.F.R. § 3.102.

Therefore, following a complete review of the evidence, the 
Board does not find that there is an approximate balance of 
positive and negative evidence regarding the claim for 
entitlement to service connection for a residuals of a lumbar 
spine injury.  Thus, the doctrine of reasonable doubt is not 
invoked.  Consequently, service connection for residuals of a 
lumbar spine injury is hereby denied.


ORDER

Service connection for residuals of a lumbar spine injury is 
denied.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

